Case 1:19-cv-01301-RLM Document 28-6 Filed 07/12/19 Page 1 of 3 PageID #: 163




                   EXHIBIT D
FILED: KINGS COUNTY CLERK 01/09/2018 03:31 PM                                                                                                                      INDEX NO. 519906/2016
          Case
NYSCEF DOC. NO. 1:19-cv-01301-RLM
                 13                                                             Document 28-6 Filed 07/12/19 Page 2 RECEIVED
                                                                                                                    of 3 PageID #: 164 01/09/2018
                                                                                                                             NYSCEF:


                                                                                        NOTE    OF   ISSUE


   Calendar  No. (if any)                                                                                     Hon. Pamela L. Fisher
   Index No.   519906/2016                                                                                   Name of Judge Assigned

   Supreme         Court      of the State         of New York
   County of Kings                                                                                                                       NOTICE        OF TRIAL
   ------------------------------------------------------------------------X
   VANESSA            WICKHAM,                                                                           [ X ]         Trial     by Jury Demanded
                                                                                                                       [ X ]         of All Issues
                                                          Plaintiff,                                                   [     ]       of Issues Specified                    Below
                  - against       -                                                                                                   or Attached
                                                                                                                       [     ]                               Hereto

   FRANCIS           P. MARUNA             and ALAN           MARUNA,                                                  Trial     Without
                                                                                                         [    ]                                 Jury

                                                           Defendants.
    ------------------------------------------------------------------------x                            Filed by Attorneys              for           Plaintiff                    Date
                                                                                                         Summons     Served                            11/26/16
   Special        Preference          claimed         under                                              Date      Service       Completed             11/26/16
                                                                                                         Date      Issue     Joined                    12/28/16


   JAROSLAWICZ        & JAROS   PLLC                                                                                   [     ]        Contract
   Attorneys for Plaintiff                                                                                             [     ]        Contested             Matrimonial
   225 Broadway    - 24th Floor                                                                                                       U n COntested
                                                                                                                       [     ]                                 Matrimonial
   New York, New York 10007                                                                                                           Tax      Certiorari
                                                                                                                       [     ]
   (212) 227-2780                                                                                                      [     ]        Condemnation
                                                                                                                       [     ]        Other       (Specify)
   LAW       OFFICES OF HARRIS,  KING,                           FODERA         8 CORREIA
                                                                                                                       [     ]        This      action    is brought           as a class
   Attorneys  for Defendants
                                                                                                                                      action.
   One Battery Park Plaza, 29th Floor
   New York, New York 10004
                                                                                                         Amount        Demanded:               judgment        for all damages
   (212) 487-9701                                                                                                   recoverable                under        CPLR
                                                                                                         properly                                                              .The amount
                                                                                                                                                                      3017(c).The
                                                                                                         sought   exceeds     the            jurisdiction          limits  of the lower
                                                                                                         courts.       Not to exceed             $5,000,000.


                                                                                                         Insurance         carrier(s):          Safeco        Insurance         Company     of
                                 Service        by NYSCEF
                                                                                                         America




                                                                                               1 of 2
FILED: KINGS COUNTY CLERK 01/09/2018 03:31 PM                                                                                                            INDEX NO. 519906/2016
          Case
NYSCEF DOC. NO. 1:19-cv-01301-RLM
                 13                                                     Document 28-6 Filed 07/12/19 Page 3 RECEIVED
                                                                                                            of 3 PageID #: 165 01/09/2018
                                                                                                                     NYSCEF:
                                                                    CERTIFICATE          OF READINESS         FOR TRIAL
                                                                                               Completed                          Waived                              Not Required

   1.       All pleadings      served     and filed.                                              X

   2.       Bill of Particulars       served     and filed.                                       X

   3.       Physical     examinations          completed.                                         X

   4.       Medical     reports      exchanged.                                                   X

   5.       Appraisal      reports    exchanged.                                                                                                                           X

   6.       Compliance        with the Rules          in matrimonial    action.                                                                                            X

   7.       Discovery   proceedings    now known to
                                                                                                   X*
            be necessary,    completed.
            *Plaintiff does not waive any outstanding                   discovery.

   8.       There are no outstanding              requests      for discovery.
             *Plaintiff does not waive            any outstanding       discovery.

   9.       There      has been a reasonable              opportunity   to complete      the foregoing     proceedings.

   10.      There      has been compliance             with any order     issued     pursuant    to the Precalendar       Rules    (22 NYCRR     202.12).

   11.      If a medical     malpractice        action,     there   has been      compliance     with any order   issued    pursuant       to 22 NYCRR      202.56.

   12.      This action      is ready    for trial.

   Dated:                     New York,        New York
                              January     9, 2018                                                                  JARCfSLAV      C2 & JAROS
                                                                                                                                .ICZ            PLLC
                                                                                                                   BY: Thomgfg JcMiller
                                                                                                                   Attorneys for Plaintiff
                                                                                                                   225 Broadway    - 24th Floor
                                                                                                                   New York, New York 10007
                                                                                                                   (212)    227-2780




                                                                                                2 of 2
